             Case 20-11884-KBO   Doc 139-2   Filed 09/02/20   Page 1 of 46




                                    EXHIBIT B

                                     Blackline




26985167.1
                Case 20-11884-KBO              Doc 139-2         Filed 09/02/20         Page 2 of 46




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    TONOPAH SOLAR ENERGY, LLC,1                                 Case No. 20-11884 (KBO)

                              Debtor.                           Ref. Docket No. ____36


                 ORDER (I) APPROVING THE DISCLOSURE STATEMENT;
              (II) APPROVING SOLICITATION AND VOTING PROCEDURES,
           INCLUDING (A) FIXING THE RECORD DATE, (B) APPROVING THE
          SOLICITATION PACKAGES AND PROCEDURES FOR DISTRIBUTION,
     (C) APPROVING THE FORM OF BALLOT AND ESTABLISHING PROCEDURES
     FOR VOTING, AND (D) APPROVING PROCEDURES FOR VOTE TABULATION;
         (III) SCHEDULING A CONFIRMATION HEARING AND ESTABLISHING
                      NOTICE AND OBJECTION PROCEDURES; AND
                           (IV) GRANTING RELATED RELIEF

                   Upon consideration of the Debtor’s Motion for an Order (I) Approving the

Disclosure Statement; (II) Approving Solicitation and Voting Procedures, Including (A) Fixing the

Record Date, (B) Approving the Solicitation Packages and Procedures for Distribution,

(C) Approving the Form of Ballot and Establishing Procedures for Voting, and (D) Approving

Procedures for Vote Tabulation; (III) Scheduling a Confirmation Hearing and Establishing Notice

and Objection Procedures; and (IV) Granting Related Relief (the “Motion”)2 filed by the above-

captioned debtor and debtor in possession (the “Debtor”); and this Court having jurisdiction to

consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 1334(b) and 157 and

the Amended Standing Order of Reference from the United States District Court for the District of

Delaware dated as of February 29, 2012; and this being a core proceeding pursuant to 28 U.S.C.



1
 The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is Tonopah
Solar Energy, LLC (1316). The Debtor’s headquarters is located at 11 Gabbs Pole Line Road, Tonopah, NV 89049.
2
    Capitalized terms used, but not defined, shall have the meanings ascribed to them in the Motion.
            Case 20-11884-KBO          Doc 139-2        Filed 09/02/20   Page 3 of 46




§ 157(b)(2); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409;

and notice of the Motion and the hearing on the Disclosure Statement being deemed adequate; and

the Disclosure Statement Hearing Notice constituting good and sufficient notice to all interested

parties and no other or further notice needing be provided; and this Court having reviewed the

Motion, the papers in support thereof, and the responses thereto, if any; and upon the record of the

hearing; and this Court having found and determined that the legal and factual bases set forth in

the Motion and at the hearing establish just cause for the relief granted herein; and after due

deliberation and sufficient cause appearing therefor;

               IT IS HEREBY FOUND THAT:

               A.      Notice of the Motion and the Disclosure Statement Hearing Notice were

served as set forth in the Motion, and such notice constitutes good and sufficient notice to all

interested parties, complies with Bankruptcy Rules 2002 and 3017, and no other or further notice

need be provided.

               B.      The Disclosure Statement contains “adequate information” within the

meaning of section 1125 of the Bankruptcy Code.

               C.      The form of the ballot (the “Ballot”) for Class 3 Prepetition Note Claims

(the “Voting Class”), attached hereto as Exhibit 3, is sufficiently consistent with Official Form

No. 14, adequately addresses the particular needs of the Chapter 11 Case and is appropriate for the

Voting Class to accept or reject the Plan.

               D.      The contents and proposed distribution of the Solicitation Packages

complies with Bankruptcy Rule 3017(d).

               E.      Ballots need not be provided to the Non-Voting Classes, because the Plan

provides that such Classes are either (i) rendered Unimpaired under, and therefore, presumed to




                                                 2
             Case 20-11884-KBO         Doc 139-2      Filed 09/02/20      Page 4 of 46




have accepted the Plan (without voting), in accordance with section 1126(f) of the Bankruptcy

Code, or (ii) Impaired and not entitled to receive or retain any property under the Plan, and

therefore, deemed to have rejected the Plan (without voting), in accordance with section 1126(g)

of the Bankruptcy Code.

                F.     The period within which the Debtor may solicit votes to accept or reject the

Plan is a reasonable and adequate period of time for the Voting Class to make an informed decision

to accept or reject the Plan.

                G.     The procedures set forth in this Order for the solicitation and tabulation of

votes to accept or reject the Plan provide for a fair and equitable voting process and are consistent

with section 1126 of the Bankruptcy Code.

                H.     (i) The Confirmation Hearing Notice and the Notice of Non-Voting Status,

substantially in the forms attached hereto as Exhibit 2 and Exhibit 4, respectively; (ii) the

procedures provided in this Order for providing notice to all creditors, Interest holders, and parties

in interest of the time, date, and place of the Confirmation Hearing and the deadline to object to

confirmation of the Plan; and (iii) the contents of the Solicitation Packages comply with

Bankruptcy Rules 2002 and 3017 and Local Rule 3017-1 and constitute sufficient notice to all

interested parties.

                I.     In addition to serving the Confirmation Hearing Notice as provided for

herein, the Debtor will cause the Confirmation Hearing Notice, as may be modified for publication,

to be published once in the national edition of the New York Times, Wall Street Journal, or USA

Today, as determined by the Debtor in its sole discretion, within five (5) business days of the entry

of this Order. The publication of the Confirmation Hearing Notice will provide sufficient notice

to persons who do not otherwise receive the Confirmation Hearing Notice by mail.




                                                  3
            Case 20-11884-KBO          Doc 139-2      Filed 09/02/20      Page 5 of 46




               NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

               1.      The Motion is GRANTED, as set forth herein.

               2.      The Disclosure Statement Hearing Notice is approved.

               2.3.    The Disclosure Statement , attached hereto as Exhibit 1, contains adequate

information as required by section 1125 of the Bankruptcy Code, and it is approved. The Debtor

is authorized to distribute, or cause to be distributed, the Disclosure Statement and the Solicitation

Packages to solicit votes on, and pursue confirmation of, the Plan.

               3.      The Disclosure Statement Hearing Notice is approved.

               4.      The Disclosure Statement (including all applicable exhibits thereto)

provides holders of Claims, holders of Interests and other parties in interest with sufficient notice

of the injunction, exculpation and release provisions in Article XII of the Plan in satisfaction of

the requirements of Bankruptcy Rule 3016(c).

               5.      The procedures set forth below for the solicitation and tabulation of votes

to accept or reject the Plan provide for a fair and equitable voting process and are consistent with

section 1126 of the Bankruptcy Code.

               6.      The contents of the Solicitation Packages and Non-Voting Packages, as set

forth herein, comply with Bankruptcy Rules 2002 and 3017, and constitute sufficient notice to all

interested parties, including without limitation, holders of Claims and Interests.

               7.      The Confirmation Hearing Notice, substantially in the form attached hereto

as Exhibit 2, complies with the requirements of Bankruptcy Rules 2002(b), 2002(d), and 3017(d),

and is approved.

               8.      The Ballot, substantially in the form attached hereto as Exhibit 3 is

approved.




                                                  4
            Case 20-11884-KBO           Doc 139-2      Filed 09/02/20      Page 6 of 46




               9.      The Notice of Non-Voting Status, substantially in the form attached hereto

as Exhibit 4, is approved.

               10.     The Record Date (i.e., the date of the Disclosure Statement Hearing) with

respect to holders of Claims shall be September 4, 2020. The Record Date shall be used for

purposes of determining: (i) the holders of Claims in the Voting Class, who will receive

Solicitation Packages and are entitled to vote to accept or reject the Plan; (ii) the holders of Claims

and Interests in the Non-Voting Classes, who will receive a Notice of Non-Voting Status and are

not entitled to vote to accept or reject the Plan; (iii) the amount of each holder’s Claim for

solicitation and voting purposes (except as otherwise provided herein); and (iv) whether Claims

have been properly and timely assigned or transferred to an assignee pursuant to Bankruptcy Rule

3001(e) such that the assignee (and not the original Claim Holder) can vote to accept or reject the

Plan as the Holder of a Claim. With respect to any transferred Claim, the transferee shall be

entitled to receive a Solicitation Package and (if applicable) cast a Ballot on account of such Claim

only if all actions necessary to effectuate the transfer of the Claim pursuant to Bankruptcy Rule

3001(e) have been completed by the Record Date. In the event a Claim is transferred after the

Record Date, the transferee of such Claim shall be bound by any vote on the Plan made by the

holder of such Claim as of the Record Date.

               11.     Within five (5) business days of the entry of this Order (the “Solicitation

Date”), the Debtor is authorized to distribute, or cause to be distributed, by first-class mail, to

holders of Claims in the Voting Class (Class 3) as of the Record Date a Solicitation Package

containing the following:

                       (a)     the Disclosure Statement, including the Plan and all other exhibits
                               annexed thereto;

                       (b)     the Disclosure Statement Order (excluding exhibits);



                                                  5
             Case 20-11884-KBO         Doc 139-2      Filed 09/02/20     Page 7 of 46




                       (c)     a Ballot and the Voting Instructions;

                       (d)     a pre-addressed, postage pre-paid return envelope; and

                       (e)     the Confirmation Hearing Notice.

               12.     The Debtor is authorized (but not required) to distribute, or cause to be

distributed, the Disclosure Statement (together with all exhibits thereto, including the Plan), and

the Disclosure Statement Order (excluding exhibits) to the Voting Class on a CD-ROM or flash

drive in lieu of paper format. The Confirmation Hearing Notice, Ballot and return envelopes

contained in the Solicitation Packages shall be provided in paper format.

               13.     The Debtor is authorized (but not required) to distribute, or cause to be

distributed, by first-class mail, to all holders of Claims and Interests in the Non-Voting in Classes

1, 2, and 4 a Non-Voting Package consisting of (i) the Confirmation Hearing Notice; and (ii) an

applicable Notice of Non-Voting Status.

               14.     The Debtor is authorized to distribute, or cause to be distributed, by first

class mail, to all holders of Claims in Class 5 a modified Solicitation Package containing the

following:

                       (a)     the Disclosure Statement, including the Plan and all other exhibits
                               annexed thereto;

                       (b)     the Disclosure Statement Order (excluding exhibits);

                       (c)     an applicable Notice of Non-Voting Status; and

                       (d)     the Confirmation Hearing Notice.

               14.15. The Debtor shall distribute, or cause to be distributed, by first-class mail,

Solicitation Packages, excluding a Ballot and return envelope, to: (i) the U.S. Trustee; (ii) counsel

to any official committee appointed in the Chapter 11 Case, if any; (iii) the Internal Revenue




                                                 6
            Case 20-11884-KBO          Doc 139-2      Filed 09/02/20      Page 8 of 46




Service; (iv(iii) various state taxing authorities; and (viv) those parties requesting notice pursuant

to Bankruptcy Rule 2002.

               15.16. The Debtor shall cause the Confirmation Hearing Notice, as may be

modified for publication, to be published once in the national edition of the New York Times, Wall

Street Journal, or USA Today, as determined by the Debtor in its sole discretion, on or before five

(5) business days of the entry of this Order.

               16.17. The Debtor shall not be required to distribute Solicitation Packages to the

same addresses to which undeliverable Disclosure Statement Hearing Notices were distributed

unless the Debtor is provided with accurate addresses for such entities prior to the Solicitation

Date. Failure to distribute Solicitation Packages to such entities will not constitute inadequate

notice of the Confirmation Hearing or the Voting Deadline, or violate Bankruptcy Rule 3017(d).

The Debtor is further excused from attempting to find better addresses for entities as to whom a

Solicitation Package was returned by the United States Postal Service as undeliverable without a

forwarding address.

               17.18. The deadline by which all Ballots must be properly executed, completed,

and actually received by the Voting Agent shall be [●]October 13, 2020 at 5:00 p.m. (ET) (the

“Voting Deadline”); provided, however, that the Debtor is permitted to extend the Voting

Deadline at any time before or after the Voting Deadline, on behalf of the Voting Class, as the

facts and circumstances may require.

               18.19. Ballots will be accepted in paper form only, by delivering a Ballot by first-

class mail postage prepaid, personal delivery, or overnight courier to the Voting Agent at the

following address:

                      If by First Class Mail:




                                                  7
            Case 20-11884-KBO          Doc 139-2      Filed 09/02/20      Page 9 of 46




                     Tonopah Solar Energy, LLC Ballot Processing Center
                     c/o Epiq Corporate Restructuring, LLC
                     P.O. Box 4422
                     Beaverton, OR 97076-4422

                     If by Overnight Courier or Overnight Mail:

                     Tonopah Solar Energy, LLC Ballot Processing Center
                     c/o Epiq Corporate Restructuring, LLC
                     10300 SW Allen Boulevard
                     Beaverton, OR 97005

                     If by email:

                     tabulation@epiqglobal.com with “Tonopah Vote” in the
                     subject line

Ballots will not be accepted by facsimile transmission.

               19.20. Except as otherwise provided herein, each holder of a Claim in the Voting

Class shall be entitled to vote the amount of its Claim as of the Record Date. Solely for purposes

of voting on the Plan, and not for the purpose of making Distributions under the Plan on account

of a Claim, and without prejudice to the rights of the Debtor or any other proper party in interest

in any other context, including claims objections, with respect to all holders of Claims in the Voting

Class against the Debtor, the amount of a Claim used to tabulate acceptance or rejection of the

Plan shall be as follows:

                       (a) The amount of the Claim listed in the Schedules; provided that (i) such
                           Claim is not scheduled as contingent, unliquidated, undetermined,
                           disputed, or in the amount of $0.00; (ii) no proof of claim has been
                           timely filed by any applicable bar date (or otherwise deemed timely filed
                           under applicable law); (iii) such Claim has not been satisfied by the
                           Debtor; or (iv) such Claim has not been resolved pursuant to a
                           stipulation or order entered by the Court;

                       (b)(a) The undisputed, non-contingent, unpaid and liquidated amount
                           specified in a proof of claim against the Debtor, timely filed with the
                           Court or the Voting Agent by any applicable bar date (or otherwise
                           deemed timely filed by the Court under applicable law) to the extent
                           such proof of claim has not been amended or superseded by another
                           proof of claim and is not the subject of an objection filed at least


                                                  8
Case 20-11884-KBO      Doc 139-2      Filed 09/02/20     Page 10 of 46




           fourteen (14) days before the Voting Deadline (or, if such Claim has
           been resolved pursuant to a stipulation or order entered by the Court, the
           amount set forth in such stipulation or order);

        (c)(b) If a Claim is listed in the Schedules as contingent, unliquidated, or
            disputed and a proof of claim was not (i) filed by the applicable bar date
            for the filing of proofs of claim established by the Court; or (ii) deemed
            timely filed by an order of the Court prior to the Voting Deadline; such
            Claim shall be disallowed for voting purposes; provided, however, if the
            applicable bar date has not yet passed, such Claim shall be entitled to
            vote at $1.00.

        (d)(c) If applicable, the amount temporarily allowed by the Court for
            voting purposes pursuant to Bankruptcy Rule 3018. Any motion
            pursuant to Bankruptcy Rule 3018 seeking to temporarily allow a Claim
            for voting purposes must be filed and served in accordance with the
            Disclosure Statement Order;

        (e)(d) If a proof of claim has been timely filed for unknown or
            undetermined amounts, or is wholly unliquidated, or contingent (as
            determined on the face of the claim or after a reasonable review of the
            supporting documentation by the Voting Agent) and such claim has not
            been allowed, such Claim shall be temporarily allowed for voting
            purposes only, and not for purposes of allowance or distribution, at
            $1.00;

        (f)(e) Claims filed for $0.00 are not entitled to vote;

        (g)(f) Except as otherwise provided in subsection (c) hereof, with respect
            to a Ballot cast by an alleged creditor who has timely filed a proof of
            claim, but the Claim is the subject of a claim objection filed at least
            fourteen (14) days before the Voting Deadline, the Debtor requests, in
            accordance with Bankruptcy Rule 3018(a), that the Ballot not be
            counted for voting purposes;

        (h)(g) Notwithstanding subsection (e) hereof and except as otherwise
            provided in subsection (c) hereof, if the Debtor has requested that a
            Claim be reclassified, estimated and/or allowed in a fixed, reduced
            amount pursuant to a claim objection or estimation proceeding to such
            Claim, the Ballot of the holder of such Claim shall be counted in the
            reduced amount requested by the Debtor and/or in the requested
            classification;

        (i)(h) Notwithstanding anything to the contrary contained herein, to the
            extent that a holder holds duplicate Claims in a Voting Class against the
            Debtor (by virtue of one or more timely-filed proofs of claim, the
            Schedules, or a combination of both), such holder shall be deemed to


                                  9
            Case 20-11884-KBO              Doc 139-2      Filed 09/02/20     Page 11 of 46




                                hold a single Claim in such Voting Class against the Debtor, regardless
                                of whether the Debtor has objected to such duplicate Claims;

                          (j)(i) If a proof of claim has been amended by a later proof of claim that
                               is filed on or prior to the Voting Record Date, the later filed amending
                               claim shall be entitled to vote in a manner consistent with these
                               tabulation rules, and the earlier filed claim shall be disallowed for voting
                               purposes, regardless of whether the Debtor has objected to such
                               amended claim. Except as otherwise ordered by the Court, any
                               amendments to proofs of claim after the Voting Record Date shall not
                               be considered for purposes of these tabulation rules.

               20.21. The following voting procedures and standard assumptions shall be used in

tabulating the Ballots:

                          (a)      For purposes of the numerosity requirement of section 1126(c) of
                                   the Bankruptcy Code, separate Claims held by a single creditor
                                   against the Debtor in the Voting Class will be aggregated as if such
                                   Creditor held a single Claim against the Debtor in such Voting
                                   Class, and the votes related to those Claims shall be treated as a
                                   single vote on the Plan;

                          (b)      Creditors with multiple Claims within the Voting Class must vote
                                   all such Claims to either accept or reject the Plan, and may not split
                                   their vote(s) within a Voting Class. Accordingly, an individual
                                   Ballot that partially rejects and partially accepts the Plan on account
                                   of multiple Claims within the Voting Class will not be counted;

                          (c)      Each creditor will be provided a single individual Ballot for all
                                   Claims held by such creditor in the Voting Class against the Debtor;

                          (d)      If a Claim is transferred after the Record Date, only the holder of
                                   such Claim as of the Record Date may execute and submit a Ballot
                                   to the Voting Agent, the transferee of such Claim shall be bound by
                                   any such vote (and the consequences thereof) made by the holder of
                                   such transferred Claim as of the Record Date, and no “cause” will
                                   exist to permit any vote change under Bankruptcy Rule 3018(a);

                          (e)      The delivery of a Ballot will be deemed made only when the Voting
                                   Agent actually receives the original, executed Ballot;

                          (f)      Any party who has previously submitted to the Voting Agent prior
                                   to the Voting Deadline a properly completed Ballot may revoke such
                                   Ballot and change its vote by submitting to the Voting Agent prior
                                   to the Voting Deadline a subsequent properly completed Ballot. If
                                   multiple Ballots are received from the same holder with respect to



                                                     10
           Case 20-11884-KBO         Doc 139-2      Filed 09/02/20     Page 12 of 46




                              the same Claim prior to the Voting Deadline, the last timely
                              received, properly executed Ballot will be deemed to reflect that
                              holder’s intent and will supersede and revoke any Ballot previously
                              received;

                      (g)     If a holder of a Claim casts multiple Ballots on account of the same
                              Claim, which are received by the Voting Agent on the same day and
                              at the same time, but which are voted inconsistently, such Ballots
                              shall not be counted;

                      (h)     Except as otherwise provided in subsection (f) hereof, any party who
                              has delivered a valid Ballot for the acceptance or rejection of the
                              Plan may withdraw such acceptance or rejection by delivering a
                              written notice of withdrawal to the Voting Agent at any time prior
                              to the Voting Deadline. To be valid, a notice of withdrawal must (i)
                              contain the description of the Claims to which it relates and the
                              aggregate principal amount represented by such Claims; (ii) be
                              signed by the withdrawing party in the same manner as the Ballot
                              being withdrawn; (iii) contain a certification that the withdrawing
                              party owns the Claims and possesses the right to withdraw the vote
                              sought to be withdrawn; and (iv) be actually received by the Voting
                              Agent prior to the Voting Deadline. The Debtor expressly reserves
                              the right to contest the validity of any such withdrawals of Ballots.

               21.22. The following types of Ballots will not be counted in determining whether

the Plan has been accepted or rejected:

                      (a)     Any Ballot that fails to clearly indicate an acceptance or rejection,
                              or that indicates both an acceptance and a rejection, of the Plan;

                      (b)     Any Ballot received after the Voting Deadline, except by order of
                              the Bankruptcy Court or if the Debtor has granted an extension of
                              the Voting Deadline with respect to such Ballot;

                      (c)     Any Ballot containing a vote that the Bankruptcy Court determines
                              was not solicited or procured in good faith or in accordance with the
                              applicable provisions of the Bankruptcy Code;

                      (d)     Any Ballot that is illegible or contains insufficient information to
                              permit the identification of the Claim holder;

                      (e)     Any Ballot cast by an Entity that does not hold a Claim in the Voting
                              Class;

                      (f)     Any unsigned Ballot; and




                                               11
            Case 20-11884-KBO          Doc 139-2       Filed 09/02/20     Page 13 of 46




                       (g)     Any Ballot submitted by fax, unless approved by the Debtor in
                               writing or otherwise ordered by the Court.

             22.23.    Any party that wishes to challenge the allowance of its Claim for voting

 purposes shall serve on counsel to the Debtor and file with the Court a motion for an order

 pursuant to Bankruptcy Rule 3018(a) temporarily allowing such Claim in a different amount or

 classification for purposes of voting to accept or reject the Plan on or before 4:00 p.m. (ET) on

 October 2, 2020. Any Ballot submitted by a holder of Claim that files a motion pursuant to

 Bankruptcy Rule 3018(a) shall be counted solely in accordance with the tabulation and other

 provisions of this Order unless and until the underlying Claim is temporarily allowed by the

 Court for voting purposes in a different amount, after notice and a hearing.

               23.24. The interpretation of all balloting rules and procedures (including the Ballot

and the respective instructions thereto) by the Voting Agent and the Debtor, unless otherwise

directed by the Court, will be final and binding on all parties. The Debtor is authorized to reject

any and all Ballots not in proper form, the acceptance of which would, in the opinion of the Debtor

or its counsel, be unlawful. The Debtor is further authorized to waive or permit the cure of any

defects or irregularities or conditions of delivery as to any particular Ballot. Unless waived, any

such defects or irregularities must be cured within such time as the Debtor (or the Court)

determines. Neither the Debtor nor any other person will be under any duty to provide notification

of such defects or irregularities or failure to satisfy conditions of delivery nor will any of them

incur any liabilities for failure to provide such notification. Unless otherwise directed by the Court,

delivery of such Ballots will not be deemed to have been made and such Ballots will be invalid

until such defects or irregularities have been cured or waived.

               24.25. On or before [●]October 25, 2020, the Voting Agent shall file a voting

report (the “Voting Report”) verifying the results of its voting tabulations reflecting the votes cast



                                                  12
            Case 20-11884-KBO          Doc 139-2       Filed 09/02/20      Page 14 of 46




to accept or reject the Plan. The Voting Report shall, among other things, describe generally every

Ballot received by the Voting Agent that does not conform to the Voting Instructions or that

contains any form of irregularity, including, but not limited to, those Ballots that are late, illegible

(in whole or in material part), unidentifiable, lacking signatures, lacking necessary information, or

damaged.

               25.26. The Confirmation Hearing will be held on [●]October 27, 2020 at [●]:00

[●].m10:00 a.m. (ET); provided, however, that the Confirmation Hearing may be adjourned from

time to time by the Court or the Debtor without further notice to parties other than noting the

adjournment in the hearing agenda for the noticed Confirmation Hearing or an announcement in

Court at the Confirmation Hearing or any adjourned Confirmation Hearing.

               26.27. Objections to confirmation of the Plan (a “Plan Objection”), if any, must

(i) be in writing; (ii) state the name and address of the objecting party and the amount and nature

of the Claim or Interest of such party; (iii) state with particularity the basis and nature of any

objection; and (iv) be filed, together with proof of service, with the Court and served so that they

are actually received no later than [●]October 13, 2020, at 5:00 p.m. (ET) by the following (the

“Notice Parties”): (a) counsel to the Debtor: (i) Willkie Farr & Gallagher LLP, 787 Seventh

Avenue, New York, NY 10019-6099, Attn: Paul V. Shalhoub, Esq. (pshalhoub@willkie.com),

Andrew S.       Mordkoff,    Esq.    (amordkoff@willkie.com),       and    Ciara   A. Copell,      Esq.

(ccopell@willkie.com), and (ii) Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000

North King Street, Wilmington, DE 19801, Attn: Edmon L. Morton, Esq. (emorton@ycst.com),

Matthew B. Lunn, Esq. (mlunn@ycst.com), and Allison S. Mielke, Esq. (amielke@ycst.com);

(b) the U.S. Department of Justice: United States Department of Justice, 1100 L St. NW, Room

7108, Washington, DC 20005, Attn: Rodney A. Morris, Esq. (rodney.morris2@usdoj.gov) and




                                                  13
           Case 20-11884-KBO          Doc 139-2       Filed 09/02/20    Page 15 of 46




Phil M. Seligman, Esq. (philip.seligman@usdoj.gov); (c) outside counsel to the United States

Department of Energy: Allen & Overy LLP, 1221 Avenue of the Americas, New York, NY 10020,

Attn: Laura R. Hall, Esq. (laura.hall@allenovery.com) and Joseph Badtke-Berkow, Esq.

(joseph.badtke-berkow@allenovery.com); (d) counsel to Cobra Energy Investments, LLC:

(i) Kelley Drye & Warren LLP, 101 Park Avenue, New York, NY 10178, Attn: Benjamin D. Feder,

Esq. (bfeder@kelleydrye.com) and Joel Rublin, Esq. (jrublin@kelleydrye.com) and (ii) Potter

Anderson & Corroon LLP, 1313 North Market Street, 6th Floor, P.O. Box 951, Wilmington, DE

19801, Attn: Christopher M. Samis, Esq. (csamis@potteranderson.com) and L. Katherine Good,

Esq. (kgood@potteranderson.com); (e) counsel to any official committee appointed in the Chapter

11 Case, if any; and (f) the U.S. Trustee: The Office of the United States Trustee, 844 King Street,

Suite 2207,     Lockbox    35,   Wilmington,     DE    19801,   Attn:   David    Villagrana,   Esq.

(david.villagrana2@usdoj.gov) and David L. Buchbinder, Esq. (david.l.buchbinder@usdoj.gov).

               27.28. The Debtor, or any other party supporting confirmation of the Plan, may file

responses to any Plan Objection (or any other pleading in support of confirmation of the Plan) on

or before [●]October 25, 2020, at [●] [●].m at 12:00 p.m. (ET).

               28.29. The Plan Supplement shall be filed and served no later than seven (7) days

prior to the Voting DeadlineOctober 6, 2020.

               29.30. The Debtor and the Voting Agent are authorized to take or refrain from

taking any action necessary or appropriate to implement the terms of and the relief granted in this

Order without seeking further order of this Court.

               30.31. The Debtor is authorized to make non-substantive changes to the Disclosure

Statement, the Plan, the Ballot and Voting Instructions, the Confirmation Hearing Notice, and the

Notice of Non-Voting Status and related documents without further order of this Court, including,




                                                14
           Case 20-11884-KBO            Doc 139-2       Filed 09/02/20    Page 16 of 46




without limitation, changes to correct typographical and grammatical errors and to make

conforming changes among the Disclosure Statement, the Plan, and any materials in the

Solicitation Package or Non-Voting Package prior to their distribution.

                  31.32. Attached hereto as Annex I is a timetable of the significant dates related to

solicitation and confirmation of the Plan.

                  33.    Brahma Group, Inc. (“Brahma”) is deemed to have opted out of the third

party releases provided for in Section 12.6(d) of the Plan, without the need of any further action

or notice by Brahma (including, without limitation, any submission to the Debtor of an executed

opt out form or any other document), and the Debtor acknowledges and agrees that Acceptable

Language will be included into the Confirmation Order. “Acceptable Language” is the language

proposed by and/or otherwise acceptable to Brahma for inclusion into the Confirmation Order,

providing that:

                  (a)    notwithstanding any other provision of the Plan (including, without

limitation, Sections 5.2, 5.4, 7.10, 8.7, 12.1, 12.2, 12.4, 12.5, 12.6, 12.7, and 12.9), any and all

Claims (including, without limitation, any and all Other Secured Claims and General Unsecured

Claims) (the “Brahma Claims”) and Liens (if any) of Brahma (collectively, “Brahma

Claims/Liens”), and any and all actions and legal proceedings, including (a) the Lien Action (as

defined in the Disclosure Statement), (b) all Nevada state court proceedings (including Nye County

Case Nos. CV 39348 and CV 39799, separately and/or as consolidated, Clark County case number

A-18-777815-C, and all appeals and writ actions taken from such actions), and (c) case number

2:18-cv-01747-RFB-GWF filed in the United States District Court for the District of Nevada

(collectively, the “Brahma Actions”) relating to the Brahma Claims/Liens, the Crescent Dunes

Solar Energy Project (the “Project”) and/or that certain Surety Bond #854481 (recorded as Doc




                                                   15
           Case 20-11884-KBO          Doc 139-2      Filed 09/02/20    Page 17 of 46




#898974 in the Official Records of Nye County, Nevada) and Surety Rider Bond #854481

(recorded as Doc #900303) provided by Cobra Thermosolar Plants, Inc. as surety (collectively, the

“Surety Bond”), shall be unimpaired and unaffected by the Plan and/or other Plan Documents;

               (b)    as of the Effective Date, any applicable stay under the Bankruptcy Code

(including, without limitation, any stays and injunctions that would otherwise be imposed as of the

Effective Date under the Plan) will be lifted and terminated, and not enjoin any Brahma Actions

(provided further that Brahma retains its rights to seek earlier relief from the automatic stay or

other applicable stay prior to Plan confirmation); and

               (c)    there shall be no release and/or discharge of (a) the Debtors or any third

parties under the Plan of the Brahma Claims, including, without limitation, all Claims which are

pending in the Brahma Actions, and (b) Brahma’s rights and claims under or relating to the Project

or the Surety Bond, all of which shall remain unaffected by the Plan, the Confirmation Order, and

the Plan Documents.

               32.34. This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation, enforcement, and interpretation of this Order.




                                                16
          Case 20-11884-KBO       Doc 139-2     Filed 09/02/20    Page 18 of 46




                                        ANNEX I

              Proposed Dates and Deadlines in Connection with Confirmation

Disclosure Statement Hearing                    September 4, 2020 at 10:00 a.m. (ET)

Record Date                                     September 4, 2020

Solicitation Date                               September 11, 2020

Deadline to File Claims Objections for Plan     September 29, 2020
Voting Purposes
Deadline to File Bankruptcy Rule 3018 Motions   October 2, 2020 at 4:00 p.m. (ET)
for Plan Voting Purposes
Deadline to File Claims Objections for Plan     14 Days Before the Voting Deadline
Voting Purposes
Deadline to File Plan Supplement              Seven (7) Days Before the Voting
                                              DeadlineOctober 6, 2020
Voting Deadline                               October 13, 2020 at 5:00 p.m. (ET) Seven (7)
                                              Days Before the Confirmation Hearing
Confirmation Objection Deadline               October 13, 2020 at 5:00 p.m. (ET)Seven (7)
                                              Days Before the Confirmation Hearing
Deadline for Voting Agent to File Plan Voting Two (2) Business Days Before the
Report                                        Confirmation HearingOctober 25, 2020
Deadline to Reply to Plan Objections          4:00 October 25, 2020 at 12:00 p.m. (ET) 2
                                              Business Days Before the Confirmation
                                              Hearing
Confirmation Hearing                          Seven (7) Days After the Confirmation
                                              Objection DeadlineOctober 27, 2020 at
                                              10:00 a.m. (ET)
Case 20-11884-KBO   Doc 139-2   Filed 09/02/20   Page 19 of 46




                        EXHIBIT 1

                    Disclosure Statement
Case 20-11884-KBO   Doc 139-2   Filed 09/02/20   Page 20 of 46




                       EXHIBIT 2

               Confirmation Hearing Notice
                         Case 20-11884-KBO              Doc 139-2        Filed 09/02/20         Page 21 of 46


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


    In re:                                                                Chapter 11

    TONOPAH SOLAR ENERGY, LLC,1                                           Case No. 20-11884 (KBO)

                              Debtor.                                     Ref. Docket No. ____


       NOTICE OF ORDER (I) APPROVING THE DISCLOSURE STATEMENT; (II) APPROVING
    SOLICITATION AND VOTING PROCEDURES, INCLUDING (A) FIXING THE RECORD DATE,
     (B) APPROVING THE SOLICITATION PACKAGES AND PROCEDURES FOR DISTRIBUTION,
    (C) APPROVING THE FORM OF BALLOT AND ESTABLISHING PROCEDURES FOR VOTING,
         AND (D) APPROVING PROCEDURES FOR VOTE TABULATION; (III) SCHEDULING A
    CONFIRMATION HEARING AND ESTABLISHING NOTICE AND OBJECTION PROCEDURES;
                           AND (IV) GRANTING RELATED RELIEF

PLEASE TAKE NOTICE THAT:

                1.     Approval of the Disclosure Statement. At a hearing held on September 4, 2020 (the
“Disclosure Statement Hearing”), the United States Bankruptcy Court for the District of Delaware (the
“Court”), having jurisdiction over the above-captioned chapter 11 case of Tonopah Solar Energy, LLC (the
“Debtor”), entered an order [Docket No. (●)] (the “Disclosure Statement Order”) approving the Disclosure
Statement for Chapter 11 Plan for Tonopah Solar Energy, LLC, dated as of July 30, 2020, and attached as Exhibit
1 to the Disclosure Statement Order (as amended, modified or supplemented from time to time, the “Disclosure
Statement”) as containing adequate information within the meaning of section 1125 of title 11 of the United
States Code (the “Bankruptcy Code”), and authorized the Debtor to solicit votes to accept or reject the Chapter
11 Plan for Tonopah Solar Energy, LLC, dated as of July 30, 2020 (as amended, modified or supplemented from
time to time, the “Plan”), annexed as Appendix A to the Disclosure Statement.2

              2.      Classification of Claims and Interests Under the Plan. The classification and treatment
of Claims and Interests under the Plan is described generally below:

    Class     Claim or Interest              Summary of                  Estimated Allowed                 Projected Recovery
                                              Treatment                  Amount of Claims                     Under Plan
    1        Priority Non-Tax            Unimpaired                                     $0.00                             100%
             Claims                      Presumed to Accept
                                         Plan
    2        Other Secured               Unimpaired                                   $481,863.46                             100%
             Claims                      Presumed to Accept
                                         Plan


1
 The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is Tonopah Solar Energy,
LLC (1316). The Debtor’s headquarters is located at 11 Gabbs Pole Line Road, Tonopah, NV 89049.
2
    Capitalized terms used but not otherwise defined herein shall the meanings ascribed to such terms in the Plan.
26967326.2
26967326.1
                    Case 20-11884-KBO           Doc 139-2      Filed 09/02/20      Page 22 of 46


 Class     Claim or Interest          Summary of               Estimated Allowed              Projected Recovery
                                       Treatment               Amount of Claims                  Under Plan
 3       Prepetition Note         Impaired                          $434,684,702.10                            47%
         Claims                   Presumed to Vote
                                  on Plan
 4       General Unsecured        Unimpaired                               $770,000.00                           100%
         Claims                   Presumed to Accept
                                  Plan
 5       Existing Interests       Impaired                            $420,779,227.24                               0%
                                  Deemed to Reject
                                  Plan

               3.      Deadline for Voting on the Plan. The Court has established [●]October 13, 2020, at 5:00
  p.m. (ET) (the “Voting Deadline”) as the deadline by which Ballots accepting or rejecting the Plan must be
  received. Only the holder of Claims in Class 3 (Prepetition Note Claims) under the Plan is entitled to vote on
  the Plan and will receive a Ballot to cast its vote. To be counted, a Ballot must be properly executed, completed,
  and delivered to the Voting Agent, so as to be received by the Voting Agent no later than the Voting Deadline,
  unless extended by the Debtor.

  Ballots will not be accepted by facsimile transmission. Holders of Unimpaired Claims under the Plan (i.e.,
  Class 1 Priority Non-Tax Claims, Class 2 Other Secured Claims, and Class 4 General Unsecured Claims) and
  Classes that are deemed to reject the Plan (i.e., Class 5 Existing Interests) are not entitled to vote on the Plan.

                 4.      Confirmation Hearing. A hearing to consider the confirmation of the Plan and for such
  other and further relief as may be just or proper (the “Confirmation Hearing”) will be held on [●]October 27,
  2020, at [●] [●].m10:00 a.m. (ET) before the Honorable Karen B. Owens, United States Bankruptcy Judge, at
  for the United States Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom
  3, Wilmington, Delaware 19801. The Confirmation Hearing may be continued by the Debtor from time to time
  without further notice to holders of Claims or Interests or other parties in interest other than the announcement
  of the adjourned date(s) at the Confirmation Hearing or any continued hearing or on the applicable hearing
  agenda or a notice filed with the Bankruptcy Court. The Plan may be modified in accordance with the
  Bankruptcy Code, the Bankruptcy Rules, the Plan and other applicable law, without further notice, prior to or
  as a result of the Confirmation Hearing. If the Bankruptcy Court enters an order confirming the Plan, section
  1141 of the Bankruptcy Code shall become applicable with respect to the Plan and the Plan shall be binding on
  all parties to the fullest extent permitted by the Bankruptcy Code.

                 5.     Deadline for Objections to Confirmation of the Plan. Objections, if any, to confirmation
  of the Plan, must (i) be in writing; (ii) state the name, address, and nature of the Claim or Interest of the objecting
  or responding party; (iii) state with particularity the legal and factual basis and nature of any objection or
  response; and (iv) be filed with the Clerk of the Bankruptcy Court, 824 N. Market Street, 3rd Floor, Wilmington,
  Delaware 19801, and served on the following parties so as to be actually received before 5:00 p.m. (ET) on
  [●]October 13, 2020: (a) counsel to the Debtor: (i) Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New
  York, NY 10019-6099, Attn: Paul V. Shalhoub, Esq. (pshalhoub@willkie.com), Andrew S. Mordkoff, Esq.
  (amordkoff@willkie.com), and Ciara A. Copell, Esq. (ccopell@willkie.com), and (ii) Young Conaway Stargatt
  & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, DE 19801 (Attn: Edmon L. Morton,
  Esq., Matthew B. Lunn, Esq., and Allison S. Mielke, Esq.); (b) the U.S. Department of Justice: United States
  Department of Justice, 1100 L St. NW, Room 7108, Washington, DC 20005, Attn: Rodney A. Morris, Esq.
  (rodney.morris2@usdoj.gov) and Phil M. Seligman, Esq. (philip.seligman@usdoj.gov); (c) outside counsel to
  the U.S. Department of Energy: Allen & Overy LLP, 1221 Avenue of the Americas, New York, NY 10020,
26967326.2 Attn: Laura R. Hall, Esq. (laura.hall@allenovery.com) and Joseph Badtke-Berkow, Esq. (joseph.badtke-
26967326.1

                                                           2
                   Case 20-11884-KBO         Doc 139-2      Filed 09/02/20     Page 23 of 46


  berkow@allenovery.com); (d) counsel to Cobra Energy Investments, LLC: (i) Kelley Drye & Warren LLP, 101
  Park Avenue, New York, NY 10178, Attn: Benjamin D. Feder, Esq. (bfeder@kelleydrye.com) and Joel Rublin,
  Esq. (jrublin@kelleydrye.com) and (ii) Potter Anderson & Corroon LLP, 1313 North Market Street, 6th Floor,
  P.O. Box 951, Wilmington, DE 19801, Attn: Christopher M. Samis, Esq. (csamis@potteranderson.com) and L.
  Katherine Good, Esq. (kgood@potteranderson.com); (e) counsel to any official committee appointed in the
  Chapter 11 Case; and (f) The the Office of the United States Trustee, 844 King Street, Suite 2207, Lockbox 35,
  Wilmington, DE 19801, Attn: David Villagrana, Esq. (david.villagrana2@usdoj.gov) and David L. Buchbinder,
  Esq. (david.l.buchbinder@usdoj.gov).

                6.     Certain Voting Issues. Any party that wishes to challenge the allowance of its Claim for
  voting purposes shall serve on counsel to the Debtor and file with the Court a motion for an order, pursuant to
  Bankruptcy Rule 3018(a), temporarily allowing such Claim in a different amount or classification for purposes
  of voting to accept or reject the Plan on or before 4:00 p.m. (ET) on October 2, 2020.

           7.  RELEASE, INJUNCTION AND EXCULPATION PROVISIONS CONTAINED IN
  THE PLAN. ARTICLE XII OF THE PLAN CONTAINS CERTAIN RELEASE, INJUNCTION AND
  EXCULPATION PROVISIONS. YOU ARE ENCOURAGED TO CAREFULLY REVIEW THE PLAN,
  INCLUDING THESE PROVISIONS, AS YOUR RIGHTS MAY BE AFFECTED, REGARDLESS OF
  WHETHER YOUR RIGHTS ARE UNIMPAIRED OR IMPAIRED UNDER THE PLAN.

                8.      The releases in Section 12.6 of the Plan (the “Releases”) bind, as applicable, the Debtor,
  Cobra, the DOE, and the “Third -Party Releasing Parties” who do not affirmatively opt out of the Release
  set forth in Section 12.6(d) of the Plan. Third Party Releasing Parties are defined in the Plan as follows:
  collectively, all Persons with a Claim, including a Cause of Action, against and/or Interest in the Debtor or
  related to the Crescent Dunes Solar Energy Project who (i) are deemed to accept the Plan and who do not
  affirmatively opt out of ,” which the Plan defines as follows: “collectively, all Persons with a Claim, including
  a Cause of Action, against and/or Interest in the Debtor or related to the Crescent Dunes Solar Energy
  Project who (i) are deemed to accept the Plan and who affirmatively opt in to the releases provided by the
  Plan by checking the box on the applicable notice of non-voting status indicating that they opt not to grant
  the releases provided in the Plan (provided, that Cobra and its Affiliates shall not be entitled to opt out of be
  deemed to consent to such releases), and (ii) are deemed to reject the Plan and who do not affirmatively opt
  out of in to the releases provided by the Plan by checking the box on the applicable notice of non-voting
  status indicating that they opt not to grant the releases provided in the Plan, and (iii) each of the foregoing’s
  respective current and former parents, Affiliates and subsidiaries, and their current and former parents’,
  Affiliates’ and subsidiaries’ current and former directors, managers, officers, equity holders (regardless of
  whether such interests are held directly or indirectly), predecessors, successors, and assigns, and each of
  their respective current and former equity holders, officers, directors, managers, principals, members,
  employees, agents, advisory board members, financial advisors, partners, attorneys, accountants, managed
  accounts or funds, management companies, fund advisors, investment bankers, consultants, representatives,
  and other professionals, each in their capacity as such.”

  Section 12.6(e) of the Plan contains the following provision:

               “Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
               to Bankruptcy Rule 9019, of the releases described in the Plan, which includes by reference
               each of the related provisions and definitions contained in the Plan, and further, shall constitute
               its finding that each release described in the Plan is: (i) in exchange for the good and valuable
               consideration provided by the Released Parties, a good faith settlement and compromise of such
               Claims; (ii) in the best interests of the Debtor, the United States and all Third Party Releasing
26967326.2
26967326.1     Parties; (ii) fair, equitable and reasonable; (iv) given and made after due notice and opportunity

                                                        2
                   Case 20-11884-KBO         Doc 139-2      Filed 09/02/20     Page 24 of 46


               for hearing; and (v) a bar to the Debtor and all Third Party Releasing Parties asserting any
               claim, Cause of Action or liability related thereto, of any kind whatsoever, against any of the
               Released Parties or their property.”

              9.     Additionally, Article XII of the Plan contains certain provisions regarding exculpation
 and injunctions. All parties are advised to read Article XII of the Plan carefully and consult with their own
 advisors with respect thereto. The text of the relevant provisions of Article XII of the Plan are as follows:

               Section 12.8. Exculpation and Limitation of Liability. On the Effective Date, except as
               otherwise provided in the Plan or the Confirmation Order, for good and valuable consideration,
               to the maximum extent permissible under applicable law, none of the Exculpated Parties shall
               have or incur any liability to any holder of any Claim or Interest or any other Person for any
               act or omission in connection with, or arising out of the Debtor’s restructuring, including the
               negotiation, implementation and execution of this Plan, the Plan Supplement, the Chapter 11
               Case, the Prepetition Note Documents, the solicitation of votes for and the pursuit of
               confirmation of this Plan, the consummation of this Plan, or the administration of this Plan or
               the property to be distributed under this Plan, including all documents ancillary thereto, all
               decisions, actions, inactions and alleged negligence or misconduct relating thereto and all
               activities leading to the promulgation and confirmation of this Plan except for gross negligence
               or willful misconduct, each as determined by a Final Order of the Bankruptcy Court. For
               purposes of the foregoing, it is expressly understood that any act or omission effected with the
               approval of the Bankruptcy Court conclusively will be deemed not to constitute gross negligence
               or willful misconduct unless the approval of the Bankruptcy Court was obtained by fraud or
               misrepresentation, and in all respects, the applicable Persons shall be entitled to rely on the
               advice of counsel with respect to their duties and responsibilities under, or in connection with,
               the Chapter 11 Case, the Plan, and administration thereof. The Exculpated Parties have, and
               upon confirmation of the Plan shall be deemed to have, participated in good faith and in
               compliance with the applicable provisions of the Bankruptcy Code with regard to the
               distributions of the securities pursuant to the Plan and, therefore, are not, and on account of
               such distributions shall not be, liable at any time for the violation of any applicable law, rule or
               regulation governing the solicitation of acceptances or rejections of the Plan or such
               distributions made pursuant to the Plan.

               Section 12.9. Injunction Related to Releases and Exculpation. The Confirmation Order shall
               permanently enjoin the commencement or prosecution by any Person, whether directly,
               derivatively or otherwise, of any claims, obligations, suits, judgments, damages, demands, debts,
               rights, Causes of Action or liabilities released pursuant to this Plan, including the claims,
               obligations, suits, judgments, damages, demands, debts, rights, Causes of Action and liabilities
               released in or encompassed by Sections 12.6 and 12.7 of this Plan. The Debtor is expressly
               authorized hereby to seek to enforce such injunction.

                 10.     Copies of Documents. Copies of the Plan, the Disclosure Statement, the Plan Supplement
  (which was filed on July 30, 2020), and the Disclosure Statement Order are, or will be, available for review free
  of charge at https://dm.epiq11.com/Tonopah. In addition, copies of the Plan are available upon written request
  via first class mail to the Debtor’s Voting Agent at the Tonopah Solar Energy, LLC Ballot Processing Center,
  c/o Epiq Corporate Restructuring, LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005, by submitting an
  inquiry to the Voting Agent via email at tabulation@epiqglobal.com with a reference to “Tonopah” in the
  subject line, or by contacting the Voting Agent via telephone at 1-866-897-6433 (Toll Free U.S. and Canada)
  or 1-646-282-2500 (International). If you are the holder of a Claim and believe that you are entitled to vote on
26967326.2 the Plan, but you did not receive a Solicitation Package, or if you have any questions concerning voting
26967326.1

                                                        3
                   Case 20-11884-KBO        Doc 139-2      Filed 09/02/20    Page 25 of 46


  procedures, you should contact the Voting Agent electronically, in writing, or via telephone using the contact
  information set forth above.



 Dated:      [●], 2020                       YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                             /s/
                                             Edmon L. Morton (No. 3856)
                                             Matthew B. Lunn (No. 4119)
                                             Allison S. Mielke (No. 5934)
                                             Jared W. Kochenash (No. 6557)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Tel: (302) 571-6600
                                             Fax: (302) 571-1253
                                             Email: emorton@ycst.com
                                                    mlunn@ycst.com
                                                    amielke@ycst.com
                                                    jkochenash@ycst.com

                                             -and-

                                             WILLKIE FARR & GALLAGHER LLP

                                             Matthew A. Feldman (admitted pro hac vice)
                                             Paul V. Shalhoub (admitted pro hac vice)
                                             Andrew S. Mordkoff (admitted pro hac vice)
                                             Ciara A. Copell (admitted pro hac vice)
                                             787 Seventh Avenue
                                             New York, NY 10019-6099
                                             Tel: (212) 728-8000
                                             Fax: (212) 728-8111
                                             Email: mfeldman@willkie.com
                                                    pshalhoub@willkie.com
                                                    amordkoff@willkie.com
                                                    ccopell@willkie.com

                                             Proposed Co-Counsel to the Debtor and Debtor in Possession




26967326.2
26967326.1

                                                       4
Case 20-11884-KBO   Doc 139-2   Filed 09/02/20   Page 26 of 46




                       EXHIBIT 3

                      Form of Ballot
                       Case 20-11884-KBO               Doc 139-2         Filed 09/02/20         Page 27 of 46




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:                                                      Chapter 11

             TONOPAH SOLAR ENERGY, LLC,1                                 Case No. 20-11884 (KBO)

                                      Debtor.


                          U.S. DEPARTMENT OF ENERGY BALLOT FOR CLASS 3
                      PREPETITION NOTE CLAIMS FOR ACCEPTING OR REJECTING
                       THE CHAPTER 11 PLAN FOR TONOPAH SOLAR ENERGY, LLC

             TO BE COUNTED, YOUR VOTE MUST BE ACTUALLY RECEIVED BY THE
                   VOTING AGENT BY [●]OCTOBER 13, 2020 AT 5:00 P.M. (ET)


                        This ballot (the “Ballot”) is being submitted to you by the above-captioned debtor
         and debtor in possession (the “Debtor”) to solicit your vote to accept or reject the Chapter 11 Plan
         for Tonopah Solar Energy, LLC (as amended, modified or supplemented from time to time, the
         “Plan”) submitted by the Debtor and described in and attached as Appendix A to the related
         Disclosure Statement for Chapter 11 Plan for Tonopah Solar Energy, LLC (the “Disclosure
         Statement”) that was approved by an order [Docket No. ●] (the “Disclosure Statement Order”)
         of the United States Bankruptcy Court for the District of Delaware (the “Court”) and attached as
         Exhibit 1 to the Disclosure Statement Order. The Disclosure Statement describes the Plan and
         provides information to assist you in deciding how to vote your Ballot. Court approval of the
         Disclosure Statement does not indicate Court approval of the Plan. If you do not have a Disclosure
         Statement or Plan, you may obtain a copy free of charge on the webpage of Epiq Corporate
         Restructuring, LLC (the “Voting Agent”) at https://dm.epiq11.com/Tonopah. Copies of the
         Disclosure Statement and Plan are also available: (i) for a fee, on the Court’s website,
         www.deb.uscourts.gov (a PACER account is required); or (ii) upon request to the Voting Agent
         by email at tabulation@epiqglobal.com with a reference to “Tonopah” in the subject line; or by
         telephone at 1-866-897-6433 (Toll Free U.S. and Canada) or 1-646-282-2500 (International).




         1
          The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is Tonopah
         Solar Energy, LLC (1316). The Debtor’s headquarters is located at 11 Gabbs Pole Line Road, Tonopah, NV 89049.
26967326.2
26967326.1
                         Case 20-11884-KBO               Doc 139-2        Filed 09/02/20   Page 28 of 46




                                                         IMPORTANT

             You should review the Disclosure Statement and the Plan before you vote. You may wish
             to seek legal advice concerning the Plan and your classification and treatment under the
             Plan. Your Claim has been placed in Class 3 under the Plan.

             If your Ballot is not actually received by the Voting Agent on or before [●]October 13,
             2020 at 5:00 p.m. (ET) (the “Voting Deadline”), and such deadline is not extended in the
             sole discretion of the Debtor, your vote will not count as either an acceptance or rejection
             of the Plan. If the Plan is confirmed by the Court, it will be binding on you whether or not
             you vote.

             You may return your Ballot in the return envelope provided in your package or by one of
             the following methods:

                            If by First Class Mail:

                            Tonopah Solar Energy, LLC Ballot Processing Center
                            c/o Epiq Corporate Restructuring, LLC
                            P.O. Box 4422
                            Beaverton, OR 97076-4422

                            If by Overnight Courier or Overnight Mail:

                            Tonopah Solar Energy, LLC Ballot Processing Center
                            c/o Epiq Corporate Restructuring, LLC
                            10300 SW Allen Boulevard
                            Beaverton, OR 97005

                            If by email:

                            tabulation@epiqglobal.com and reference “Tonopah Vote” in
                            the subject line


                                      ACCEPTANCE OR REJECTION OF THE PLAN

         Item 1. Vote Amount. For purposes of voting to accept or reject the Plan, as of [●]September 4,
         2020 (the “Record Date”), the United States Department of Energy (the “Claimant”) was a holder
         of a Class 3 Prepetition Note Claim against the Debtor in the aggregate amount set forth below.2

                    $432,120,913.53




         2
             For voting purposes only, subject to tabulation rules.
26967326.2
26967326.1

                                                                      2
                     Case 20-11884-KBO          Doc 139-2      Filed 09/02/20      Page 29 of 46




         Item 2. Vote on Plan. CHECK ONE BOX ONLY:

                       ACCEPTS (votes FOR) the Plan.

                       REJECTS (votes AGAINST) the Plan.

         Item 3. Releases.

         IMPORTANT INFORMATION REGARDING THE RELEASES

         IF YOU VOTED IN ITEM 2 ABOVE TO ACCEPT THE PLAN, OR IF YOU DO NOT
         VOTE IN ITEM 2 ABOVE TO ACCEPT OR REJECT THE PLAN AND ARE A HOLDER
         OF A CLAIM IN CLASS 3, YOU WILL BE DEEMED TO HAVE COMPLETELY,
         ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND FOREVER RELEASED
         THE DEBTOR AND COBRA TO THE EXTENT PROVIDED IN SECTION 12.6(C) OF
         THE PLAN.

         If the Bankruptcy Court confirms the Plan, as of and subject to the occurrence of the Effective
         Date, certain release, injunction, and exculpation provisions set forth in Article XII of the Plan will
         become effective. In determining how to cast your vote on the Plan, it is important to read the
         provisions contained in Article XII of the Plan very carefully so that you understand how such
         provisions will affect you and any Claim(s) you may hold against the Released Parties under the
         Plan.

         Specifically, relevant to the United States Department of Energy, Section 12.6(c) of the Plan
         provides:

             “DOE only unconditionally and irrevocably releases the Debtor and Cobra, and each of
             their respective financial advisors and attorneys, from (i) the Prepetition Note Claim and
             (ii) any claims or Causes of Action arising out of or relating to the Prepetition Note
             Claim and/or the Crescent Dunes Solar Energy Project.

         Notwithstanding anything to the contrary in this Plan, including section 12.6(a), without
         conceding the existence or merits thereof, neither the above paragraphs nor the Plan
         releases: (i) any civil, criminal or administrative liability arising under Title 26 of the United
         States Code (the Internal Revenue Code); (ii) any criminal liability; (iii) any liability under
         subchapter III of chapter 37 of Title 31 of the United States Code; (iv) any liability that is
         based on conduct in violation of antitrust laws; (v) any claim of any agency of the United
         States of America other than DOE; (v) the Debtor’s and Cobra’s obligations under Section
         5.3(b) of the Plan regarding the Prepetition Note Claim.”

         ”Causes of Action” is defined in the Plan as follows:

             Causes of Action: Any claims, interests, damages, remedies, causes of action, demands,
             rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers,
             privileges, licenses, liens, indemnities, guaranties, and franchises of any kind or
             character whatsoever, whether known or unknown, foreseen or unforeseen, existing or
             hereinafter arising, contingent or non-contingent, liquidated or unliquidated, secured or
26967326.2
26967326.1

                                                           3
                     Case 20-11884-KBO          Doc 139-2       Filed 09/02/20      Page 30 of 46




             unsecured, assertable, directly or derivatively, matured or unmatured, suspected or
             unsuspected, in contract, tort, law, equity, or otherwise. Causes of Action also include:
             (i) all rights of setoff, counterclaim, or recoupment and claims under contracts or for
             breaches of duties imposed by law; (ii) the right to object to or otherwise contest Claims
             or equity interests; (iii) Avoidance Actions and any and all claims pursuant to sections
             362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy Code; and (iv) such claims
             and defenses as fraud, mistake, duress, and usury, and any other defenses set forth in
             section 558 of the Bankruptcy Code.

         Item 4. Certification. By signing this Ballot, the United States Department of Justice, on behalf
         of itself and the Claimant, certifies that: (i) on the Record Date, the Claimant was the holder of
         the Class 3 Prepetition Note Claims to which this Ballot pertains or an authorized signatory for
         such holder; (ii) the United States Department of Justice has full power and authority to vote to
         accept or reject the Plan on behalf of the Claimant and execute and return the Ballot; and (iii) the
         Claimant has received a copy of the Disclosure Statement, the Plan, and other solicitation
         materials. The undersigned understands that an otherwise properly completed, executed, and
         timely-returned Ballot that does not indicate either acceptance or rejection of the Plan or indicates
         both acceptance and rejection of the Plan will not be counted. The undersigned also certifies that
         its vote on the Plan is subject to all the terms and conditions set forth in the Plan and the Disclosure
         Statement.

                                                Name of Claimant: United States Department of Energy

                                                Signature:

                                                Name (if different from Claimant):

                                                Title: ______________________

                                                Address:



                                                Dated:

         Please make sure you have provided all information requested in this Ballot. Please read
         and follow the instructions set forth in the attached Voting Instructions carefully. Please
         complete, sign, and date this Ballot and return it, with your original signature, by mail, hand
         delivery or overnight courier, or email so that it is received by the Voting Agent by
         [●]October 13, 2020 at 5:00 p.m. (ET).




26967326.2
26967326.1

                                                            4
                  Case 20-11884-KBO         Doc 139-2      Filed 09/02/20     Page 31 of 46




                                        VOTING INSTRUCTIONS

         1.   In order for your vote to count, you must:

                     (i)     In the boxes provided in Item 2 of the Ballot, indicate either acceptance or
                             rejection of the Plan by checking the appropriate box; and

                     (ii)    Review and sign the certifications in Item 4 of the Ballot. Please be sure to
                             sign and date your Ballot. Your signature is required in order for your vote
                             to be counted. If you are completing the Ballot on behalf of an entity,
                             indicate your relationship with such entity and the capacity in which you
                             are signing. If the Claim is held by an entity, your Ballot must be executed
                             in the name of an authorized signatory. In addition, please provide your
                             name and mailing address if different from that set forth on the attached
                             mailing label or if no such mailing label is attached to the Ballot.

         2.   To have your vote counted, you must complete, sign, and return this Ballot so that it
              is actually received by the Voting Agent not later than [●]October 13, 2020 at 5:00
              p.m. (ET).

         3.   Return the completed Ballot to the Voting Agent in the pre-addressed, postage pre-paid
              return envelope enclosed with this Ballot or by one of the following methods:

                  If by First Class Mail:

                  Tonopah Solar Energy, LLC Ballot Processing Center
                  c/o Epiq Corporate Restructuring, LLC
                  P.O. Box 4422
                  Beaverton, OR 97076-4422

                  If by Overnight Courier or Overnight Mail:

                  Tonopah Solar Energy, LLC Ballot Processing Center
                  c/o Epiq Corporate Restructuring, LLC
                  10300 SW Allen Boulevard
                  Beaverton, OR 97005

                  If by email:

                  tabulation@epiqglobal.com and reference “Tonopah Vote” in the
                  subject line

         4.   THE BALLOT YOU SUBMIT MUST BEAR YOUR SIGNATURE. DO NOT SUBMIT
              YOUR BALLOT BY FAX. A Ballot submitted by fax, will not be counted, unless
              approved by the Debtor in writing or otherwise ordered by the Court.


26967326.2
26967326.1
                   Case 20-11884-KBO           Doc 139-2      Filed 09/02/20      Page 32 of 46




         5.    A Ballot that either indicates both an acceptance and rejection of the Plan or fails to indicate
               either an acceptance or rejection of the Plan, will not be counted.

         6.    You must vote all your Claims within a single Class under the Plan either to accept or reject
               the Plan. A Ballot that partially rejects and partially accepts the Plan will not be counted.

         7.    If you cast more than one Ballot voting the same Claim prior to the Voting Deadline, the
               last properly executed Ballot timely received by the Voting Agent will be deemed to reflect
               your intent and shall supersede and revoke any earlier received Ballot. If you cast multiple
               Ballots on account of the same Claim, which are received by the Voting Agent on the same
               day and at the same time, but which are voted inconsistently, such Ballots shall not be
               counted.

         8.    Any Ballot that is illegible or that contains insufficient information to permit the
               identification of the Claimant will not be counted.

         9.    This Ballot does not constitute, and shall not be deemed to be, a proof of claim against the
               Debtor or an assertion or admission of a Claim by the Debtor.

         10.   If you wish to have your Claim temporarily allowed for purposes of voting on the Plan
               pursuant to Bankruptcy Rule 3018(a) in a different amount or classification, you must
               file with the Court and serve on the Debtor’s attorneys no later than 4:00 p.m. ET on
               October 2, 2020 a motion seeking such temporary allowance and a notice of hearing
               on such motion.

         11.   NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
               ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS
               CONTAINED IN THE MATERIALS MAILED WITH THIS BALLOT OR OTHER
               SOLICITATION MATERIALS APPROVED BY THE COURT, INCLUDING,
               WITHOUT LIMITATION, THE DISCLOSURE STATEMENT.

         12.   PLEASE RETURN YOUR BALLOT PROMPTLY.

               IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT OR THESE VOTING
         INSTRUCTIONS, OR IF YOU NEED ADDITIONAL COPIES OF THE BALLOT OR OTHER
         ENCLOSED MATERIALS, PLEASE CONTACT THE VOTING AGENT AT BY EMAIL AT
         HTTPS://DM.EPIQ11.COM/TONOPAH TABULATION@EPIQGLOBAL.COM OR BY
         TELEPHONE AT 1-866-897-6433 (TOLL FREE U.S. AND CANADA) OR 1-646-282-2500
         (INTERNATIONAL).

              PLEASE NOTE THAT THE VOTING AGENT IS NOT PERMITTED TO GIVE LEGAL
         ADVICE. YOU SHOULD CONSULT AN ATTORNEY FOR ANY LEGAL ADVICE
         RELATING TO THIS BALLOT OR THE OTHER DOCUMENTS REFERENCED HEREIN.




26967326.2
26967326.1

                                                          2
             Case 20-11884-KBO   Doc 139-2   Filed 09/02/20   Page 33 of 46




                                    EXHIBIT 4

                             Notice of Non-Voting Status




26967326.2
26967326.1
                         Case 20-11884-KBO               Doc 139-2        Filed 09/02/20         Page 34 of 46




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE


 In re:                                                                   Chapter 11

 TONOPAH SOLAR ENERGY, LLC,1                                              Case No. 20-11884 (KBO)

                               Debtor.                                    Confirmation Hearing: [●]October 27, 2020 at
                                                                          [●] 10:00 a.m. (ET)

                                                                          Objection Deadline: [●]at [●] October 13,
                                                                          2020 at 5:00 p.m. (ET)

                                             NOTICE OF NON-VOTING STATUS

                PLEASE TAKE NOTICE THAT the above-captioned debtor and debtor in possession (the
“Debtor”) submitted the Chapter 11 Plan for Tonopah Solar Energy, LLC (as amended, modified or
supplemented from time to time, the “Plan”),2 which is described in and attached as Appendix A to the related
Disclosure Statement for the Chapter 11 Plan for Tonopah Solar Energy, LLC, dated as of July 30, 2020 (the
“Disclosure Statement”), that was approved by an order [Docket No. ●] (the “Disclosure Statement Order”)
of the United States Bankruptcy Court for the District of Delaware (the “Court”) and attached as Exhibit 1 to the
Disclosure Statement Order. The Disclosure Statement Order authorizes the Debtor to solicit votes to accept or
reject the Plan from the holders of Claims in the Voting Class (as defined in the Disclosure Statement Order).

          YOU ARE OR MIGHT BE THE HOLDER OF CLAIMS IN CLASSES OF UNIMPAIRED
CLAIMS PRESUMED TO ACCEPT THE PLAN, OR OF CLAIMS AND INTERESTS IN CLASSES OF
IMPAIRED CLAIMS DEEMED TO REJECT THE PLAN, THAT, IN EITHER CASE, ARE NOT
ENTITLED TO VOTE ON THE PLAN. THE FOLLOWING IS A SUMMARY OF THE TREATMENT
OF CLAIMS AND INTERESTS UNDER THE PLAN FOR PURPOSES OF PLAN VOTING.

                              Class    Claim or Interest                    Summary of Treatment
                              1     Priority Non-Tax Claims              Unimpaired
                                                                         Presumed to Accept Plan
                              2        Other Secured Claims              Unimpaired
                                                                         Presumed to Accept Plan
                              3        Prepetition Note Claims           Impaired
                                                                         Entitled to Vote on Plan
                              4        General Unsecured                 Unimpaired
                                       Claims                            Presumed to Accept Plan


          1
           The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is Tonopah
          Solar Energy, LLC (1316). The Debtor’s headquarters is located at 11 Gabbs Pole Line Road, Tonopah, NV 89049.
          2
              All capitalized terms used but not otherwise defined herein have the meanings set forth in the Plan.
26967326.2
26967326.1
             Case 20-11884-KBO     Doc 139-2     Filed 09/02/20   Page 35 of 46


                Class    Claim or Interest         Summary of Treatment
                5     Existing Interests         Impaired
                                                 Deemed to Reject Plan

            UNDER THE TERMS OF THE PLAN, HOLDERS OF CLAIMS IN CLASSES 1, 2, AND 4
ARE UNIMPAIRED UNDER THE PLAN AND THEREFORE, PURSUANT TO THE PLAN AND
BANKRUPTCY CODE SECTION 1126(f), ARE (I) PRESUMED TO HAVE ACCEPTED THE PLAN
AND (II) NOT ENTITLED TO VOTE ON THE PLAN.

          UNDER THE TERMS OF THE PLAN, HOLDERS OF INTERESTS IN CLASS 5 ARE
IMPAIRED UNDER THE PLAN AND ARE NOT ENTITLED TO RECEIVE OR RETAIN ANY
PROPERTY ON ACCOUNT OF THEIR INTERESTS IN THOSE CLASSES AND THEREFORE,
PURSUANT TO BANKRUPTCY CODE SECTION 1126(g), ARE (I) DEEMED TO HAVE REJECTED
THE PLAN AND (II) NOT ENTITLED TO VOTE ON THE PLAN.

          ARTICLE XII OF THE PLAN CONTAINS CERTAIN RELEASE, INJUNCTION AND
EXCULPATION PROVISIONS. YOU ARE ENCOURAGED TO CAREFULLY REVIEW THE PLAN,
INCLUDING THESE PROVISIONS, AS YOUR RIGHTS MAY BE AFFECTED, REGARDLESS OF
WHETHER YOU ARE UNIMPAIRED OR IMPAIRED UNDER THE PLAN.

               PURSUANT TO SECTION 12.6(d) OF THE PLAN, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN THIS PLAN OR THE CONFIRMATION ORDER, ON AND AFTER
THE EFFECTIVE DATE, FOR GOOD AND VALUABLE CONSIDERATION, INCLUDING THE
OBLIGATIONS OF THE DEBTOR UNDER THIS PLAN, THE PLAN CONSIDERATION AND OTHER
CONTRACTS, INSTRUMENTS, RELEASES, AGREEMENTS OR DOCUMENTS EXECUTED AND
DELIVERED IN CONNECTION WITH THIS PLAN, EACH THIRD PARTY RELEASING PARTY
WHO AFFIRMATIVELY OPTS TO GRANT THE RELEASES SET FORTH HEREIN SHALL BE
DEEMED TO HAVE CONSENTED TO THIS PLAN AND THE RESTRUCTURING EMBODIED
HEREIN FOR ALL PURPOSES, AND SHALL BE DEEMED TO HAVE CONCLUSIVELY,
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND FOREVER RELEASED AND
DISCHARGED THE RELEASED PARTIES FROM ANY AND ALL CLAIMS, INTERESTS,
OBLIGATIONS, DEBTS, RIGHTS, SUITS, DAMAGES, CAUSES OF ACTION, REMEDIES AND
LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN, ASSERTED OR UNASSERTED, EXISTING OR HEREINAFTER ARISING, IN LAW,
EQUITY OR OTHERWISE, WHETHER FOR TORT, FRAUD, CONTRACT, VIOLATIONS OF
FEDERAL OR STATE LAWS OR OTHERWISE, INCLUDING THE ICC ARBITRATION AND THE
AVOIDANCE ACTIONS, CAUSES OF ACTION BASED ON VEIL PIERCING OR ALTER-EGO
THEORIES OF LIABILITY, CONTRIBUTION, INDEMNIFICATION, JOINT LIABILITY OR
OTHERWISE THAT SUCH THIRD PARTY RELEASING PARTY COULD HAVE ASSERTED
(WHETHER INDIVIDUALLY OR COLLECTIVELY), BASED ON, RELATING TO OR IN ANY
MANNER ARISING FROM, IN WHOLE OR IN PART, THE DEBTOR; THE ESTATE; THE
CHAPTER 11 CASE; THE PURCHASE, SALE OR RESCISSION OF THE PURCHASE OR SALE OF
ANY SECURITY OF THE DEBTOR; THE CRESCENT DUNES SOLAR ENERGY PROJECT; THE
SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM
OR INTEREST THAT IS TREATED IN THE PLAN; THE BUSINESS OR CONTRACTUAL
ARRANGEMENTS BETWEEN THE DEBTOR AND ANY RELEASED PARTY (EXCLUDING ANY
ASSUMED EXECUTORY CONTRACT OR LEASE); THE RESTRUCTURING OF CLAIMS AND
INTERESTS PRIOR TO OR IN THE CHAPTER 11 CASE; THE NEGOTIATION, FORMULATION
OR PREPARATION OF THE PLAN, THE RESTRUCTURING SUPPORT AGREEMENT, THE
26967326.2 DISCLOSURE STATEMENT, THE PLAN SUPPLEMENT, THE PREPETITION NOTE
26967326.1

                                             4
                   Case 20-11884-KBO         Doc 139-2      Filed 09/02/20     Page 36 of 46


DOCUMENTS, OR THIS PLAN OR THE DISCLOSURE STATEMENT, OR, IN EACH CASE,
RELATED AGREEMENTS, INSTRUMENTS OR OTHER DOCUMENTS, OR UPON ANY OTHER
RELATED ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT OR OTHER
OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE; PROVIDED, THAT .
ANY PARTY THAT AFFIRMATIVELY OPTS OUT OF CHOOSES NOT TO OPT IN TO THE
RELEASES CONTAINED HEREIN SHALL NOT RECEIVE THE BENEFIT OF THE RELEASES SET
FORTH IN THE PLAN (EVEN IF FOR ANY REASON OTHERWISE ENTITLED).
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE
FOREGOING RELEASE SHALL NOT RELEASE ANY OBLIGATION OF ANY PARTY UNDER THE
PLAN, OR ANY OTHER DOCUMENT, INSTRUMENT, OR AGREEMENT EXECUTED TO
IMPLEMENT THE PLAN.

            The releases in Section 12.6 of the Plan (the “Releases”) bind, as applicable, the Debtor, Cobra, the
DOE, and the “Third-Party Releasing Parties,” which the Plan defines as follows: “collectively, all Persons
with a Claim, including a Cause of Action, against and/or Interest in the Debtor or related to the Crescent
Dunes Solar Energy Project who (i) are deemed to accept the Plan and who do not affirmatively opt out of in
to the releases provided by the Plan by checking the box on the applicable notice of non-voting status indicating
that they opt not to grant the releases provided in the Plan (provided, that Cobra and its Affiliates shall not be
entitled to opt out of be deemed to consent to such releases), and (ii) are deemed to reject the Plan and who do
not affirmatively opt out of in to the releases provided by the Plan by checking the box on the applicable notice
of non-voting status indicating that they opt not to grant the releases provided in the Plan, and (iii) each of the
foregoing’s respective current and former parents, Affiliates and subsidiaries, and their current and former
parents’, Affiliates’ and subsidiaries’ current and former directors, managers, officers, equity holders
(regardless of whether such interests are held directly or indirectly), predecessors, successors, and assigns, and
each of their respective current and former equity holders, officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners, attorneys, accountants, managed
accounts or funds, management companies, fund advisors, investment bankers, consultants, representatives,
and other professionals, each in their capacity as such.”

Section 12.6(e) of the Plan provides:

            “Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases described in the Plan, which includes by reference each of the related
provisions and definitions contained in the Plan, and further, shall constitute its finding that each release
described in the Plan is: (i) in exchange for the good and valuable consideration provided by the Released
Parties, a good faith settlement and compromise of such Claims; (ii) in the best interests of the Debtor and all
Third Party Releasing Parties; (ii) fair, equitable and reasonable; (iv) given and made after due notice and
opportunity for hearing; and (v) a bar to the Debtor and all Third Party Releasing Parties asserting any claim,
Cause of Action or liability related thereto, of any kind whatsoever, against any of the Released Parties or their
property.”

          UNDER THE PLAN, ALL PERSONS WITH A CLAIM, INCLUDING A CAUSE OF
ACTION, AGAINST AND/OR INTEREST IN THE DEBTOR OR RELATED TO THE CRESCENT
DUNES SOLAR ENERGY PROJECT WHO (I) ARE DEEMED TO ACCEPT THE PLAN AND WHO
DO NOT AFFIRMATIVELY OPT OUT OF IN TO THE RELEASES PROVIDED BY THE PLAN BY
CHECKING THE BOX ON THE APPLICABLE NOTICE OF NON-VOTING STATUS INDICATING



26967326.2
26967326.1

                                                        5
                       Case 20-11884-KBO               Doc 139-2        Filed 09/02/20         Page 37 of 46


THAT THEY OPT NOT TO GRANT THE RELEASES PROVIDED IN THE PLAN,3 AND (II) ARE
DEEMED TO REJECT THE PLAN AND WHO DO NOT AFFIRMATIVELY OPT OUT OF IN TO THE
RELEASES PROVIDED BY THE PLAN BY CHECKING THE BOX ON THE APPLICABLE NOTICE
OF NON-VOTING STATUS INDICATING THAT THEY OPT NOT TO GRANT THE RELEASES
PROVIDED IN THE PLAN WILL BE DEEMED TO HAVE CONSENTED TO THE RELEASES SET
FORTH IN THE PLAN.

           PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO COMPLETE AND
RETURN THE FORM ATTACHED HERETO AS EXHIBIT A INDICATING THAT YOU OPT-OUT
IN TO THE RELEASES SET FORTH IN SECTION 12.6(d) OF THE PLAN TO THE VOTING AGENT
SO THAT IT IS ACTUALLY RECEIVED BY [●]OCTOBER 20, 2020 AT 5:00 P.M. (PREVAILING
EASTERN TIME), YOU WILL BE DEEMED TO HAVE CONSENTED TO THE RELEASES SET
FORTH IN SECTION 12.6(d) OF THE PLAN AND YOU WILL NOT RECEIVE THE BENEFIT OF
THE RELEASES SET FORTH IN THE PLAN.

           PLEASE TAKE FURTHER NOTICE THAT FORMS SHOULD BE RETURNED BY ONLINE
SUBMISSION, FIRST CLASS MAIL, HAND DELIVERY, OR OVERNIGHT MAIL IN ACCORDANCE
WITH THE INSTRUCTIONS ON THE NON-DEBTOR RELEASE OPT-OUT IN ELECTION FORM.

                PLEASE TAKE FURTHER NOTICE that, notwithstanding this Notice of Non-Voting Status,
you have the right to object to confirmation of the Plan. Procedures for objecting to confirmation of the Plan are
set forth in the Notice of Order (I) Approving the Disclosure Statement; (II) Approving Solicitation and Voting
Procedures, Including (A) Fixing the Record Date, (B) Approving the Solicitation Packages and Procedures for
Distribution, (C) Approving the Form of Ballot and Establishing Procedures for Voting, and (D) Approving
Procedures for Vote Tabulation; (III) Scheduling a Confirmation Hearing and Establishing Notice and Objection
Procedures; and (IV) Granting Related Relief, enclosed herewith.

              Copies of the Plan, the Disclosure Statement, the Plan Supplement (which was filed on July 30,
2020), and the Disclosure Statement Order are, or will be, available for review free of charge at
https://dm.epiq11.com/Tonopah. In addition, copies of the Plan are available upon written request via first class
mail to Epiq Corporate Restructuring, LLC (the “Voting Agent”) at the Tonopah Solar Energy, LLC Ballot
Processing Center, c/o Epiq Corporate Restructuring, LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005,
by submitting an inquiry to the Voting Agent via email at tabulation@epiqglobal.com with a reference to
“Tonopah” in the subject line, or by contacting the Voting Agent via telephone at 1-866-897-6433 (Toll Free U.S.
and Canada) or 1-646-282-2500 (International).


                                                    [Signature Page Follows]




3
 Cobra and its Affiliates (as such terms are defined in the Plan) shall not be entitled to opt out of be deemed to consent to the releases
set forth in the Plan.
26967326.2
26967326.1

                                                                    6
                 Case 20-11884-KBO       Doc 139-2   Filed 09/02/20   Page 38 of 46



Dated:       [●], 2020
             Wilmington, Delaware


YOUNG CONAWAY STARGATT & TAYLOR, LLP
/s/
Edmon L. Morton (No. 3856)
Matthew B. Lunn (No. 4119)
Allison S. Mielke (No. 5934)
Jared W. Kochenash (No. 6557)
Rodney Square
1000 North King Street
Wilmington, Delaware 19801
Tel: (302) 571-6600
Fax: (302) 571-1253
Email: emorton@ycst.com
       mlunn@ycst.com
       amielke@ycst.com
       jkochenash@ycst.com

WILLKIE FARR & GALLAGHER LLP

Matthew A. Feldman (admitted pro hac vice pending)
Paul V. Shalhoub (admitted pro hac vice pending)
Andrew S. Mordkoff (admitted pro hac vice pending)
Ciara A. Copell (admitted pro hac vice pending)
787 Seventh Avenue
New York, NY 10019-6099
Tel: (212) 728-8000
Fax: (212) 728-8111
Email: mfeldman@willkie.com
       pshalhoub@willkie.com
       amordkoff@willkie.com
       ccopell@willkie.com

Proposed Co-Counsel to the Debtor and
Debtor in Possession




26967326.2
26967326.1
             Case 20-11884-KBO   Doc 139-2   Filed 09/02/20    Page 39 of 46




                  EXHIBIT A TO NOTICE OF NON-VOTING STATUS

                        Release Opt-Out Opt-In Election Form




26967326.2
26967326.1
                  Case 20-11884-KBO         Doc 139-2     Filed 09/02/20    Page 40 of 46


                   NON-DEBTOR RELEASE OPT-OUT OPT-IN ELECTION FORM

               Release Opt-Out Election. Article 12 of the Plan includes the following release in favor of
Debtor and certain specified non-Debtor parties that will be granted to the maximum extent permitted by
applicable law (such release, as set forth in Article 12.6(d) of the Plan, the “Non-Debtor Release”):

           Releases by the Third Party Releasing Parties. PURSUANT TO SECTION 12.6(d) OF THE
PLAN, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS PLAN OR THE
CONFIRMATION ORDER, ON AND AFTER THE EFFECTIVE DATE, FOR GOOD AND VALUABLE
CONSIDERATION, INCLUDING THE OBLIGATIONS OF THE DEBTOR UNDER THIS PLAN, THE
PLAN CONSIDERATION AND OTHER CONTRACTS, INSTRUMENTS, RELEASES,
AGREEMENTS OR DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
PLAN, EACH THIRD PARTY RELEASING PARTY WHO AFFIRMATIVELY OPTS TO GRANT THE
RELEASES SET FORTH HEREIN SHALL BE DEEMED TO HAVE CONSENTED TO THIS PLAN
AND THE RESTRUCTURING EMBODIED HEREIN FOR ALL PURPOSES, AND SHALL BE
DEEMED TO HAVE CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY
AND FOREVER RELEASED AND DISCHARGED THE RELEASED PARTIES FROM ANY AND ALL
CLAIMS, INTERESTS, OBLIGATIONS, DEBTS, RIGHTS, SUITS, DAMAGES, CAUSES OF ACTION,
REMEDIES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN, FORESEEN
OR UNFORESEEN, ASSERTED OR UNASSERTED, EXISTING OR HEREINAFTER ARISING, IN
LAW, EQUITY OR OTHERWISE, WHETHER FOR TORT, FRAUD, CONTRACT, VIOLATIONS OF
FEDERAL OR STATE LAWS OR OTHERWISE, INCLUDING THE ICC ARBITRATION AND THE
AVOIDANCE ACTIONS, CAUSES OF ACTION BASED ON VEIL PIERCING OR ALTER-EGO
THEORIES OF LIABILITY, CONTRIBUTION, INDEMNIFICATION, JOINT LIABILITY OR
OTHERWISE THAT SUCH THIRD PARTY RELEASING PARTY COULD HAVE ASSERTED
(WHETHER INDIVIDUALLY OR COLLECTIVELY), BASED ON, RELATING TO OR IN ANY
MANNER ARISING FROM, IN WHOLE OR IN PART, THE DEBTOR; THE ESTATE; THE
CHAPTER 11 CASE; THE PURCHASE, SALE OR RESCISSION OF THE PURCHASE OR SALE OF
ANY SECURITY OF THE DEBTOR; THE CRESCENT DUNES SOLAR ENERGY PROJECT; THE
SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM
OR INTEREST THAT IS TREATED IN THE PLAN; THE BUSINESS OR CONTRACTUAL
ARRANGEMENTS BETWEEN THE DEBTOR AND ANY RELEASED PARTY (EXCLUDING ANY
ASSUMED EXECUTORY CONTRACT OR LEASE); THE RESTRUCTURING OF CLAIMS AND
INTERESTS PRIOR TO OR IN THE CHAPTER 11 CASE; THE NEGOTIATION, FORMULATION
OR PREPARATION OF THE PLAN, THE RESTRUCTURING SUPPORT AGREEMENT, THE
DISCLOSURE STATEMENT, THE PLAN SUPPLEMENT, THE PREPETITION NOTE
DOCUMENTS, OR THIS PLAN OR THE DISCLOSURE STATEMENT, OR, IN EACH CASE,
RELATED AGREEMENTS, INSTRUMENTS OR OTHER DOCUMENTS, OR UPON ANY OTHER
RELATED ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT OR OTHER
OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE; PROVIDED, THAT .
ANY PARTY THAT AFFIRMATIVELY OPTS OUT OF CHOOSES NOT TO OPT IN TO THE
RELEASES CONTAINED HEREIN SHALL NOT RECEIVE THE BENEFIT OF THE RELEASES SET
FORTH IN THE PLAN (EVEN IF FOR ANY REASON OTHERWISE ENTITLED).
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE
FOREGOING RELEASE SHALL NOT RELEASE ANY OBLIGATION OF ANY PARTY UNDER THE
PLAN, OR ANY OTHER DOCUMENT, INSTRUMENT, OR AGREEMENT EXECUTED TO
IMPLEMENT THE PLAN.


26967326.2
26967326.1
                   Case 20-11884-KBO          Doc 139-2      Filed 09/02/20      Page 41 of 46


                As a claim or interest holder of the Debtor, you should read Article 12.6 of the Plan carefully as it
may affect your rights by releasing claims that you may hold against the Released Parties. You should check the
box below if you DO NOT consent CONSENT to the Non-Debtor Release. If you fail to return this form with
the box set forth below checked, you will be deemed to have consented to the releases set forth in Article 12.6 of
the Plan, and you will not receive the benefit of the releases set forth in the Plan.

              The undersigned does not consent consents to the releases set forth in Article 12 of
               the Plan.

              Acknowledgments. By signing this opt-out opt-in election, the undersigned certifies that the
undersigned has the power and authority to elect whether to grant the releases contained in Section 12(d) of the
Plan.



                                                                    Name of Creditor


                                                                        Signature


                                                        If by Authorized Agent, Name and Title


                                                                   Name of Institution


                                                                      Street Address


                                                                  City, State, Zip Code


                                                                   Telephone Number


                                                                     Email Address


                                                                     Date Completed




26967326.2
26967326.1
                                                         2
                     Case 20-11884-KBO         Doc 139-2     Filed 09/02/20     Page 42 of 46




             NON-DEBTOR RELEASE OPT-OUT OPT-IN ELECTION FORM INSTRUCTIONS

                 If you have decided NOT to consent to CONSENT to the Non-Debtor Release, check the
         box indicating that you do not consent to the releases contained in Article 12 of the Plan and return
         this form by only one of the following methods:

        • If by Online Submission

             Epiq will accept Non-Debtor Release Opt Out -In Election Forms “Opt Out -In Forms” if
             properly completed through the E-Ballot Portal. To submit your Opt Out -In Form via the E-
             Ballot Portal, visit https://dm.epiq11.com/Tonopah, click on the “E-Ballot” section of Epiq’s
             website for the Debtor and follow the instructions to submit your Opt Out -In Form.

             IMPORTANT NOTE: You will need the following information to retrieve and submit your
             customized electronic Opt Out -In Form:

             Unique E-ID#:__________________________________________________

         Epiq’s E-Ballot Portal is the sole manner in which Opt Out -In Forms will be accepted via electronic
         or online transmission. Opt Out -In Forms submitted by facsimile, email or other means of
         electronic transmission will not be valid.

         • If by Hand Delivery or Overnight Mail

             Tonopah Solar Energy, LLC
             Ballot Processing Center
             c/o Epiq Corporate Restructuring, LLC
             10300 SW Allen Boulevard
             Beaverton, OR 97005

         • If by First Class Mail:

             Tonopah Solar Energy, LLC
             Ballot Processing Center
             c/o Epiq Corporate Restructuring, LLC
             P.O. Box 4422
             Beaverton, OR 97076-4422




26967326.2
26967326.1
Case 20-11884-KBO   Doc 139-2   Filed 09/02/20    Page 43 of 46




                       EXHIBIT B

            Disclosure Statement Hearing Notice
               Case 20-11884-KBO              Doc 139-2         Filed 09/02/20         Page 44 of 46




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    TONOPAH SOLAR ENERGY, LLC,1                                 Case No. 20-11884 (KBO)

                                                                Ref. Docket Nos. 25 & 26

                              Debtor.                           Hearing Date:
                                                                September 4, 2020 at 10:00 a.m. (ET)
                                                                Objection Deadline:
                                                                August 1328, 2020 at 4:00 p.m. (ET)


                               NOTICE OF HEARING TO CONSIDER
                             APPROVAL OF DISCLOSURE STATEMENT

               PLEASE TAKE NOTICE THAT, on July 30, 2020, the above-captioned debtor
and debtor-in-possession (the “Debtor”) filed with the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”) the Chapter 11 Plan for Tonopah Solar Energy,
LLC [Docket No. 25] (as may be subsequently amended, modified, or supplemented, the “Plan”)2
and the Disclosure Statement for Chapter 11 Plan for Tonopah Solar Energy, LLC [Docket No.
26] (as may be subsequently amended, modified, or supplemented, the “Disclosure Statement”).

                PLEASE TAKE FURTHER NOTICE THAT the Debtor intends to present the
Disclosure Statement for approval at a hearing before the Honorable Karen B. Owens on
September 4, 2020 at 10:00 a.m. (ET) convened at the Bankruptcy Court, 824 North Market
Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801 (the “Disclosure Statement
Hearing”). The Disclosure Statement may be amended, modified, or supplemented at any time
prior to or at the Disclosure Statement Hearing, and the Disclosure Statement Hearing may be
adjourned from time to time without further notice, except for the announcement of the adjourned
date(s) through the agenda for the Disclosure Statement Hearing and/or at the Disclosure Statement
Hearing or any continued hearing(s).

                 PLEASE TAKE FURTHER NOTICE THAT objections, if any, to the approval
of the Disclosure Statement must: (A) be in writing; (B) state the name, address, and nature of the
Claim or Interest of the objecting or responding party proposing a modification to the Disclosure
Statement; (C) state with particularity the legal and factual basis and nature of any objection and
set forth the proposed modification to the Disclosure Statement, together with suggested language;
(D) be filed with the Clerk of the Bankruptcy Court, 824 North Market Street, 3rd Floor,

1
 The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is Tonopah
Solar Energy, LLC (1316). The Debtor’s headquarters is located at 11 Gabbs Pole Line Road, Tonopah, NV 89049.
2
    All capitalized terms used but not otherwise defined herein shall have the meaning provided to them in the Plan.
           Case 20-11884-KBO          Doc 139-2      Filed 09/02/20     Page 45 of 46




Wilmington, Delaware 19801, together with proof of service, on or before August 1328, 2020 at
4:00 p.m. (ET) (the “Objection Deadline”); and (E) be served upon the following parties so as to
be received on or before the Objection Deadline: (a) counsel to the Debtor: (i) Willkie Farr &
Gallagher LLP, 787 Seventh Avenue, New York, NY 10019-6099, Attn: Paul V. Shalhoub, Esq.
(pshalhoub@willkie.com), Andrew S. Mordkoff, Esq. (amordkoff@willkie.com), and Ciara A.
Copell, Esq. (ccopell@willkie.com), and (ii) Young Conaway Stargatt & Taylor, LLP, Rodney
Square, 1000 North King Street, Wilmington, DE 19801 (Attn: Edmon L. Morton, Esq., Matthew
B. Lunn, Esq., and Allison S. Mielke, Esq.); (b) the U.S. Department of Justice: United States
Department of Justice, 1100 L St. NW, Room 7108, Washington, DC 20005, Attn: Rodney A.
Morris,      Esq.   (rodney.morris2@usdoj.gov)       and      Phil   M.      Seligman,      Esq.
(philip.seligman@usdoj.gov); (c) outside counsel to the U.S. Department of Energy: Allen &
Overy LLP, 1221 Avenue of the Americas, New York, NY 10020, Attn: Laura R. Hall, Esq.
(laura.hall@allenovery.com)      and    Joseph     Badtke-Berkow,      Esq.      (joseph.badtke-
berkow@allenovery.com); (d) counsel to Cobra Energy Investments, LLC: (i) Kelley Drye &
Warren LLP, 101 Park Avenue, New York, NY 10178, Attn: Benjamin D. Feder, Esq.
(bfeder@kelleydrye.com) and Joel Rublin, Esq. (jrublin@kelleydrye.com) and (ii) Potter
Anderson & Corroon LLP, 1313 North Market Street, 6th Floor, P.O. Box 951, Wilmington, DE
19801, Attn: Christopher M. Samis, Esq. (csamis@potteranderson.com) and L. Katherine Good,
Esq. (kgood@potteranderson.com); (e) counsel to any official committee appointed in the Chapter
11 Case; and (f) The Office of the United States Trustee, 844 King Street, Suite 2207, Lockbox
35, Wilmington, DE 19801, Attn: David Villagrana, Esq. (david.villagrana2@usdoj.gov) and
David Buchbinder, Esq. (david.l.buchbinder@usdoj.gov).

                PLEASE TAKE FURTHER NOTICE THAT only those objections made in
writing and timely filed and received by the Objection Deadline will be considered by the
Bankruptcy Court during the Disclosure Statement Hearing. If no objections to the Disclosure
Statement are timely and properly filed and served in accordance with the procedures set forth
herein, the Bankruptcy Court may enter an order approving the Disclosure Statement without
further notice.

               PLEASE TAKE FURTHER NOTICE THAT copies of the Plan and the
Disclosure Statement are available for inspection during regular business hours, Monday through
Friday 8:00 a.m. to 4:00 p.m. (ET), excluding federal holidays, at the office of the Clerk of the
Bankruptcy Court, 3rd Floor, 824 North Market Street, Wilmington, Delaware 19801. In addition,
copies of the Plan and the Disclosure Statement may be obtained: (i) by visiting the website,
https://dm.epiq11.com/Tonopah, and clicking on the link on the left-hand side of the page titled
“Plan & Disclosure Statement”; (ii) upon written request via first class mail to the Debtor’s voting
agent, Epiq Corporate Restructuring, LLC (the “Voting Agent”), at the Tonopah Solar Energy,
LLC Ballot Processing Center, c/o Epiq Corporate Restructuring, LLC, 10300 SW Allen
Boulevard, Beaverton, OR 97005; (iii) by submitting an inquiry to the Voting Agent via email at
tabulation@epiqglobal.com with a reference to “Tonopah” in the subject line; (iii) by contacting
the Voting Agent via telephone at 1-866-897-6433 (Toll Free U.S. and Canada) or 1-646-282-
2500 (International); or (iv) for a fee, from the Bankruptcy Court’s website,
www.deb.uscourts.gov (a PACER account is required). A PACER login and password can be
obtained through the PACER Service Center at https://www.pacer.gov.




                                                 2
         Case 20-11884-KBO      Doc 139-2    Filed 09/02/20   Page 46 of 46




          PLEASE TAKE FURTHER NOTICE THAT THIS NOTICE IS NOT A
SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN. VOTES ON THE
PLAN WILL BE SOLICITED IF AND WHEN THE BANKRUPTCY COURT APPROVES
THE DISCLOSURE STATEMENT.

          NO PERSON, INCLUDING THE VOTING AGENT, HAS BEEN
AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, INCLUDING LEGAL
ADVICE, OR TO MAKE ANY REPRESENTATION, REGARDING THE DEBTOR OR
THE PLAN.

Dated:   July 31, 2020           YOUNG CONAWAY STARGATT & TAYLOR, LLP
         Wilmington, Delaware
                                 /s/ Allison S. Mielke
                                 Edmon L. Morton (No. 3856)
                                 Matthew B. Lunn (No. 4119)
                                 Allison S. Mielke (No. 5934)
                                 Jared W. Kochenash (No. 6557)
                                 Rodney Square
                                 1000 North King Street
                                 Wilmington, Delaware 19801
                                 Tel: (302) 571-6600
                                 Fax: (302) 571-1253
                                 Email: emorton@ycst.com
                                          mlunn@ycst.com
                                          amielke@ycst.com
                                          jkochenash@ycst.com

                                 -and-

                                 WILLKIE FARR & GALLAGHER LLP

                                 Matthew A. Feldman (pro hac vice pending)
                                 Paul V. Shalhoub (pro hac vice pending)
                                 Andrew S. Mordkoff (pro hac vice pending)
                                 Ciara A. Copell (pro hac vice pending)
                                 787 Seventh Avenue
                                 New York, NY 10019-6099
                                 Tel: (212) 728-8000
                                 Fax: (212) 728-8111
                                 Email: mfeldman@willkie.com
                                        pshalhoub@willkie.com
                                        amordkoff@willkie.com
                                        ccopell@willkie.com

                                 Proposed Co-Counsel to the Debtor and Debtor in
                                 Possession



                                         3
